Citation Nr: 0635150	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension with 
history of myocardial infarction, including as secondary to 
service-connected disability of renal colic.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from September 1948 to January 
1954. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of July 2001 and September 2003.  
This matter was originally on appeal from a May 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Winston-Salem, North Carolina.

Pursuant to the Board's July 2001 Remand, the RO adjudicated 
and then granted the veteran's claim for service connection 
of urethral stricture as secondary to service-connected 
disability of renal colic, according to a November 2001 
rating decision.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's currently diagnosed hypertension is not 
caused or aggravated by his service-connected renal colic or 
etiologically related to any symptomatology documented during 
service, and did not manifest to a compensable degree within 
the one-year presumptive period following his discharge from 
service.


CONCLUSION OF LAW

Hypertension with history of myocardial infarction is not 
proximately due to or the result of the service-connected 
disability of renal colic or was not otherwise incurred in or 
aggravated during active service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Board Remands and Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in March 2004 and 
December 2004, the RO and Appeals Management Center (AMC) 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notices 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, including service connection of a disability 
secondary to a service-connected disability.  The VCAA 
notices advised the veteran to identify all VA and non-VA 
health care providers that had treated him for his 
hypertension and to prepare enclosed consent to release 
information forms (VA Form 21-4142) for any private facility 
he wanted the RO to obtain the records on his behalf.  
Finally, the VCAA notices specifically requested that the 
veteran provide any evidence in his possession that pertained 
to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Given that notice was not mandated at 
the time of the initial AOJ decision, it was not error to 
furnish the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the express requirements 
of the law as found by the Court in Pelegrini II.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (providing that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board further observes that the RO provided the veteran 
with a copy of the May 1997 rating decision, December 1997 
Statement of the Case (SOC), February 1998 Supplemental 
Statement of the Case (SSOC), October 1999 SSOC, November 
2001 SSOC, and October 2005 SSOC, which included a discussion 
of the facts of the claim and the laws and regulations as 
well as notification of the basis of the decision and a 
summary of the evidence used to reach the decision.  The 
Board notes that the SOC and SSOCs do not cite the laws and 
implementing regulations on the VCAA and principles relating 
to service connection.  The Board, however, finds that the 
veteran is not prejudiced by this omission as he was 
essentially advised of the requirements of the VCAA and the 
elements necessary to establish service connection for a 
disability in the VCAA notices as discussed above.  

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  In so 
concluding, the Board also finds that the Remand instruction 
directing the RO to ensure that all notification required by 
38 U.S.C.A. § 5103(a) is fully complied with has been 
satisfied.  (Dingess/Hartman was handed down after transfer 
of jurisdiction of the case files to the Board in February 
2006.)  

In regard to VA's duty to assist, the Board notes that the RO 
either obtained treatment records identified by the veteran 
or advised the veteran that additional action was necessary 
on his part to obtain the identified records.  In a July 2001 
letter, the RO requested that the veteran prepare a consent 
to release form for Dr. C.B. to which the veteran only 
responded that the RO already had Dr. C.B.'s "information."  
(As an aside, the Board notes that the veteran received a 
copy of the Board's July 2001 Remand wherein it was indicated 
that it was necessary that the medical reports and patient 
history interview referred to by Dr. C.B. in his February 
2001 opinion be obtained.)  In the October 2005 SSOC, in 
response to a February 2003 statement from the veteran, the 
RO specifically listed the medical facilities and dates of 
treatment the RO believed that the veteran made reference to 
in the statement, and the RO reported on the status of the 
records from these facilities.  The RO requested that if the 
information listed was incorrect then the veteran should 
advise the RO.  There is no subsequent statement from the 
veteran on this matter.  In the December 2004 VCAA notice, 
the RO requested that the veteran prepare a new consent to 
release form for King City Hospital for treatment he 
reportedly received in 1970 as the time limit on that request 
had expired.  In the October 2005 SSOC, the RO advised the 
veteran that the identified records from King City Hospital 
were not obtained because he did not prepare and submit the 
form as requested.  There is no subsequent statement from the 
veteran on this matter.  Finally, the Portland VA Medical 
Center (MC) reported that no records were found on the 
veteran. 

The veteran has been afforded several examinations and 
multiple medical opinions necessary to decide the claim have 
been obtained.  In particular, the Board notes that as 
directed in the September 2003 Remand, the veteran underwent 
VA examinations by a cardiologist and nephrologist who had 
not previously examined him.  The reports on the VA 
examinations show that the examiners provided medical 
opinions on the identity and etiology of any hypertension 
found on examination, and the examiners addressed the 
opinions expressed by Dr. C.B. and Dr. H.B. as requested.  
The veteran has not made the RO, AMC, or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  In addition, the Board finds 
that there has been compliance with the terms of the Remands.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board will proceed with appellate review.     


II.	Evidence 

The evidence of record includes service medical records that 
are negative for complaints or findings of hypertension.  A 
physical examination in December 1953 was significant for a 
blood pressure reading of 132/92 during which time the 
veteran was noted as experiencing some distress with left 
flank pain.  The initial impression was left renal calculus; 
hypertension was not diagnosed.  The veteran's blood pressure 
when examined for separation in January 1954 was 110/80 and a 
chest x-ray was negative.  His cardiovascular system was 
normal on clinical examination.  The service medical records 
are also replete with reports of treatment for kidney stones.

A VA examination in September 1954 was similarly negative for 
complaints or findings of hypertension or hypertensive 
cardiovascular disease.  His blood pressure at that time was 
134/80.

The post service history is also reflective of episodic 
hospitalizations and treatment for kidney stones, ureteral 
stones, and urethral stricture.  The evidence of record from 
the early 1970's does not confirm the presence of 
hypertension or hypertensive cardiovascular disease until 
1980.  In August 1980, the veteran was privately hospitalized 
with a chief complaint of urinary retention.  An examination 
on admission revealed a blood pressure of 170/100.  The 
veteran underwent a direct vision urethrotomy at that time 
that confirmed the preoperative diagnosis of urethral 
stricture.  The elevated blood pressure noted on the 
foregoing admission appeared to be the first indication of a 
persisting blood pressure problem, although a blood pressure 
reading of 120/90 was noted when the veteran was hospitalized 
by VA in January 1962 for chronic cystitis and a suspected 
renal calculus.

The diagnoses following a VA hospitalization in November 1982 
included hypertensive cardiovascular disease, on medications.  
The veteran was hospitalized by VA in April 1989 for a right 
ureteral calculus.  The diagnoses on discharge included 
hypertension.

A March 1997 VA treatment record showed that the veteran 
underwent a flexible cystoscopy for dilation of the urethra.  
The postoperative diagnosis was urethral stricture with 
benign prostatic hypertrophy obstruction.  The examiner noted 
that the veteran's bladder mucosa was free of lesions, 
tumors, and diverticuli.

The pertinent diagnoses following a VA examination in May 
1997 were recurring episodes of kidney stones with renal 
colic, recurring urinary tract infections, and proteinuria 
and red blood cells in the urine on examination that day.

An August 1997 VA treatment record noted that there was great 
concern that the veteran's frequent episodes of kidney stones 
were severely impacting his blood pressure, which was already 
difficult to manage.  His blood pressure was then 182/116.  
The treating physician concluded that, conceivably, the 
veteran's blood pressure problems were not caused by 
arteriosclerotic heart disease but were due to the profound 
effect that the kidney stones had on his renal function.  
Serum chemistries revealed a normal kidney function.  A 
retrograde urogram at that time resulted in an impression of 
apparent prostatic enlargement.  The prostatic urethra was 
said to be narrow.

The October 1997 VA general examination report shows that the 
veteran indicated that he did not think that he had had a 
myocardial infarction in 1971, but rather that he had 
gallstones.  The veteran had blood pressure readings of 
155/100, 160/105, and 165/105.  After a physical examination, 
the examiner (Dr. W.K.) provided the following diagnoses:  
history of renal colic, last attack in 1997; arterial 
hypertension, not well controlled; no evidence of past 
myocardial infarction shown on electrocardiogram (ECG); and a 
history of anterior urethral stricture treated by frequent 
self-dilatations using a catheter.

April 1999 VA examination reports show that after a physical 
examination, the examiner (Dr. J.M.) diagnosed essential 
hypertension.  The examiner reported that he had reviewed the 
medical records and that he disagreed with the comment in the 
record that there was any connection between the veteran's 
renal colic and hypertension.  The examiner indicated that 
the veteran had essential hypertension that might cause him 
to have transient episodes of elevated blood pressure.  The 
examiner, however, believed that the renal colic more likely 
than not did not have any long-term effect on the veteran's 
blood pressure or the control of blood pressure.  On 
examination, the veteran's blood pressure was 140/94 and 
blood tests showed a level of creatinine of 1.2 and BUN of 17 
with slight proteinuria in the urine by urinalysis.  The 
examiner maintained that the creatinine and BUN levels were 
within normal limits but the proteinuria was a modest amount.  

In a November 2000 report, the Chief of the 
Nephrology/Hypertension Section at a VAMC related that he and 
his colleagues had carefully reviewed the medical records and 
noted that the veteran had had renal stones for more than 40 
years and had been found to have hypertension for a period of 
at least 20 years.  Dr. L.R., a nephrologist, stated that 
they found it very difficult to establish an association 
between the recurrent episodes of renal stones and the 
development or severity of hypertension.  Dr. L.R. noted that 
despite the veteran's age, his renal function remained 
extremely well preserved, which made the possibility of 
establishing a link between hypertension and renal 
dysfunction due to renal stones very difficult.  Dr. L.R. 
therefore concurred with the opinion "of one of the 
consultants" who suggested that the veteran had renal stones 
as well as essential hypertension without evidence of a 
relationship between the two disease entities.

In a February 2001 report, Dr. C.B., a private neuro-
radiologist retained by the veteran's representative, opined 
that the veteran's obstructive uropathy led to his 
hypertension.  As with the 2000 opinion of the VA 
nephrologist noted above, Dr. C.B. did not actually examine 
the veteran but based his opinion on a review of the 
veteran's medical records.  He stated that he agreed with the 
VA treating physician's statement of August 1997.

Dr. C.B. related that it was clear from the record that the 
veteran had had several procedures attempting to eliminate 
his urethral strictures that were caused by his service 
acquired renal stones and subsequent passage.  Dr. C.B. noted 
that the veteran had a thick-walled bladder that was likely 
due to longstanding increased bladder pressures secondary to 
his service-related urethral strictures.  Dr. C.B. indicated 
that in February 2001 the veteran had abnormally high BUN 
[blood urea nitrogen] and creatinine levels.  [A laboratory 
report from the Carolinas Medical Center dated in February 
2001 showed a BUN of 23 (reference range: 8-20 mg/dl) and 
creatinine of 1.3 (reference range: 0.7-1.2 mg/dl).  Another 
laboratory report from the Carolinas Medical Center dated in 
February 2001 showed that the veteran had a renin, plasma 
level of 60.57.  Dr. C.B. claimed normal rennin levels were 
0.2-1.6 ng/ml/h while supine, and 0.7-3.3 ng/ml/h while 
standing, according to Cecil (full cite below)].  Dr. C.B. 
related that it was his opinion that the veteran's service 
caused urethral strictures had caused the veteran to have 
increased intravesicular pressure leading to a thick-walled 
bladder and renal damage or obstructive uropathy.  Dr. C.B. 
added that it was also his opinion that the veteran's 
obstructive uropathy had led to his hypertension.  Citing a 
standard medical text, Dr. C.B. noted that hypertension was 
commonly associated with renal disease of diverse causes.  
Dr. C.B. indicated that individuals with obstructive uropathy 
might have hypertension from (1) fluid retention, (2) 
increased renin secretion, and (3) decreased synthesis of 
medullary vasodepressor substances.  See 1 Cecil Textbook of 
Medicine 591 (J. Claude Bennett, M.D., & Fred Plum, M.D., 
eds., 20th ed. 1996).  (The 20th edition contains a nearly 
identical passage to the one contained in the 19th edition 
that was cited by Dr. C.B.)

Dr. C.B. asserted that Dr. L.R. might not have reviewed the 
entire record because the veteran "clearly had hypertension 
in Dec[ember] 1953 linked to his in service stone disease."  
Furthermore, Dr. C.B. noted that the generic link between 
hypertension and the veteran's stone disease was his urethral 
stricture.  Dr. C.B. related that the veteran had had a 
longstanding urethral stricture, which had required daily 
passage of a catheter and had caused bladder wall thickening.  
Dr. C.B. explained that thick walled bladders occurred due to 
increased bladder pressures which were transmitted to the 
kidneys and led to obstructive uropathy.  Dr. C.B. maintained 
that this obstructive uropathy was not well screened for by 
routine BUN and creatinine levels because a great deal of 
renal damage occurred before these laboratory tests were 
abnormal.  Dr. C.B. indicated that the veteran had a very 
high renin level and that renin directly elevated blood 
pressure by way of angiotensin, as described in Cecil.  Dr. 
C.B. maintained that the veteran's renin was likely elevated 
in response to his obstructive uropathy.  Dr. C.B. summarized 
by reporting that he disagreed with Dr. L.R. because it was 
his opinion that the veteran had long-standing obstructive 
uropathy secondary to his service-acquired stone disease that 
had led to his thick-walled bladder and renal damage 
(recently noted elevated BUN, creatinine and rennin levels), 
which had caused his hypertension.

The September 2001 VA genitourinary examination report shows 
that the examiner (Dr. W.K.) reviewed the claims files.  The 
examiner noted that he was unable to find any evidence that 
the veteran had an elevated blood pressure while he was in 
service.  The examiner maintained that the VA recording of 
the blood pressure in January 1962 was normal (120/90).  The 
examiner noted that the veteran subsequently developed 
hypertension, which was present at least dating back to the 
1980s.  The examiner reported that the veteran was 
hospitalized at one time for what was felt possibly to be a 
myocardial infarction.  Apparently, the myocardial infarction 
was ruled out and it was felt that the problem was related to 
the veteran's gastrointestinal cramps.  On physical 
examination, his seated blood pressure was 165/100, 150/95, 
and 175/108.  The examiner provided diagnoses of history of 
anterior urethral stricture and essential hypertension.  The 
examiner maintained that there was no cause and effect 
relationship between the veteran's kidney stones and his 
hypertension.  The examiner indicated that the veteran's 
hypertension was most likely entirely independent of his 
kidney stones.  The examiner further noted that the veteran 
had elevated blood glucose and reported that the lab work 
indicated that the veteran had improved renal function.  

The September 2001 heart examination report shows that the 
examiner (Dr. W.K.) reported that the veteran had a history 
of hypertension for approximately 20 years.  The examiner 
maintained that there was nothing in the medical records to 
suggest that the veteran had any hypertension while he was in 
service.  The examiner noted that the veteran continued to 
have normal kidney function, but continued to have trouble 
with urination due to the urethral stricture.  After a 
physical examination, the examiner provided diagnoses of 
essential hypertension and no prior evidence of heart 
disease.  The examiner reported that an ECG was borderline.  
The examiner noted that it was his opinion that it was 
unlikely that the veteran's hypertensive cardiovascular 
disease was a result of any complications of the veteran's 
kidney stones and urethral.  

In a May 2002 report, Dr. C.B., reported that he re-reviewed 
the veteran's medical records and claims files.  Dr. C.B. 
related that he disagreed with Dr. W.K.'s opinion (the 
September 2001 VA examiner) for several reasons.  Dr. C.B. 
maintained that it was not clear that Dr. W.K. reviewed the 
entire claims files because he did not mention Dr. C.B.'s 
February 2001 opinion.  Dr. C.B. noted that Dr. W.K. did not 
provide any literature to support his opinion.  Dr. C.B. 
related that Dr. W.K.'s assertion that the veteran's blood 
pressure (120/90) was normal in January 1962 was erroneous as 
diastolic pressures in the 85 to 89 range were "abnormal" 
based on literature that indicated that persons with "high-
normal blood pressure" were associated with an increased 
risk of cardiovascular disease.  Dr. C.B. maintained that it 
was clear that the veteran's blood pressure in 1962 
documented that he had hypertension in the early 1960s which 
was only a few years after service and during a time when he 
had stone disease.  Dr. C.B. asserted that Dr. W.K. did not 
explain what effect the veteran's urethral stricture had had 
on the veteran's development of increasing creatinine levels 
and protein/RBC [red blood cell count] in his urine.  Dr. 
C.B. further asserted that Dr. W.K. did not comment on the 
emergency note [the August 1997 VA treatment record] prepared 
by Dr. I. when the veteran presented with a blood pressure of 
182/116.  Dr. C.B. reiterated that in Dr. I's note, he 
indicated that he was very concerned that the veteran's 
history of kidney stone and "obvious damages" were severely 
impacting the veteran's blood pressure.  

Dr. C.B. concluded that he did not see any new information 
that dissuaded him from his previous opinion that the 
veteran's renal stone disease and subsequent development of 
urethral stricture caused him to have his current 
hypertension by way of renal damage and secretion of renin 
and vasoactive substances.  Dr. C.B. referenced Cecil's 
Textbook of Medicine of 2001 and an article titled, Impact of 
High-Normal Blood Pressure on the Risk of Cardiovascular 
Disease.  

In a May 2002 report, a private physician, Dr. H.B., who 
appeared to specialize in "general surgery, trauma, vascular 
surgery," reported that he reviewed the claims files 
provided by the veteran's representative.  He did not 
indicate examining the veteran.  Dr. H.B. related that the 
veteran had a long standing lower tract obstructive uropathy 
secondary to recurrent urological stone disease.  Dr. H.B. 
noted that this disease had necessitated numerous invasive 
procedures that had left him with a chronic anterior urethral 
stricture that needed daily dilations.  Dr. H.B. indicated 
that the veteran also had proven bladder disease that showed 
a thickened bladder wall.  Dr. H.B. noted that the most 
serious problem now appeared to be the veteran's hypertension 
that was difficult to control.  Dr. H.B. observed that the 
veteran's hypertension was mild but present as early as 1953 
according to the record.  Dr. H.B. maintained that the 
literature was replete with studies showing that mild 
hypertension usually led to increasing hypertension with 
increasing age.  Dr. H.B. noted that upper and lower tract 
stone disease had also been extensively documented in the 
veteran.  

Dr. H.B. maintained that he supported the conclusion reached 
by Dr. C.B.  Dr. H.B. explained that the etiology of the 
veteran's severe hypertension had been shown to be secondary 
to high rennin levels (60.57); normal was 0.7-3.3.  Renin 
combined with angiotensin 1 and 11 from the liver.  
Angiotensin was the most potent vasoconstrictor found in 
nature and was responsible for severe hypertension.  Dr. H.B. 
noted further that the veteran had severe distal uropathy 
marked by urethral strictures and a thickened bladder wall.  
Dr. H.B. explained that the bladder became thicker by 
constantly pushing against the strictures.  The bladder 
generated increased pressures that over time caused increased 
pressures in the upper tracts that could cause severe damage 
to the kidneys.  Dr. H.B. maintained that this damage was 
reflected in increased renin levels and increased 
hypertension.  Dr. H.B. noted that stone disease and chronic 
dilations predisposed the veteran to chronic pyelonephritis, 
hematuria, and proteinuria.  Dr. H.B. indicated that this 
situation was very bad for the kidneys and could aggravate 
hypertension.  Dr. H.B. concluded by asserting that the above 
discussion had been taught in medical schools for decades and 
was well-documented in the medical record.  Dr. H.B. cited an 
article titled, Long-Term Urethral Catheterization Increases 
Risk of Chronic Pyelonephritis and Renal Inflammation.  

The May 2004 VA heart examination report shows that the 
examiner (Dr. M.D.) reviewed the veteran's claims files.  The 
examiner noted that the service medical records showed in 
March 1953 that the veteran had symptoms suggestive of a left 
renal calculus.  The examiner discussed pertinent medical 
records from the claims files.  The examiner noted that he 
could not find Dr. C.B. and Dr. H.B.'s reports.  On physical 
examination, the veteran had blood pressure readings of 
132/84, 124/76, and 132/80.  The BUN was 22 and the 
creatinine was 1.3.  The renal ultrasound was normal.  The 
examiner provided diagnoses of renal calculi and 
hypertension.  The examiner opined that it was less likely 
than not that the veteran's service-connected renal calculi 
(colic) caused or had permanently worsened his essential 
hypertension.  The examiner further opined that it was less 
likely than not that the veteran's essential hypertension was 
related to complaints and findings from service.

The examiner commented that the medical records he reviewed 
did not indicate any prolonged periods of unilateral or 
bilateral ureteral obstruction.  The examiner explained that 
chronic acute unilateral ureteral obstruction could cause 
temporary hypertension in 20 percent of the 30 percent of 
individuals, but chronic ureteral obstruction caused a 
significantly lower incidence of hypertension.  The examiner 
referenced Campbell's Urology, Eighth Edition as the source 
for the foregoing assertion.  Also, according to Campbell's 
Urology, the examiner noted that in dog studies, ureteral 
obstruction had to have occurred at least 14 days or longer 
to produce permanent renal damage, and humans might be less 
susceptible to permanent renal damage from obstruction than 
dogs.  The examiner further observed that the service medical 
records showed normal blood pressures in service, except for 
a blood pressure of 132/92, which occurred in December 1953 
at a time when the veteran was in some distress with left 
flank pain and a left renal calculus.  

The June 2005 VA examination report shows that the examiner 
(Dr. M.D.) re-reviewed the claims files.  As for Dr. C.B.'s 
contention that the veteran had a thick-walled bladder due to 
his urethral stricture, the examiner noted that a March 1997 
cystoscopy showed urethral stricture and occlusive benign 
prostatic hypertrophy, but the bladder mucosa was free of any 
mucosal lesions, tumors, or diverticula.  The examiner noted 
that a report on a cystoscopy performed by Dr. V. in August 
1980 noted that there was no significant trabeculation 
present that he could ascertain, which referred to the 
urinary bladder.  As for Dr. C.B.'s contention that the 
veteran clearly had hypertension in December 1953 linked to 
his in-service stone, the examiner maintained that a single 
elevated blood pressure, particularly in the setting of renal 
colic or other types of acute pain, could not be construed to 
represent chronic hypertension, but rather a blood pressure 
response to the pain.  

The examiner referenced a February 11, 1981 note from Dr. 
J.K. in which it was indicated that the veteran's blood 
pressure was 140/90 bilaterally.  The veteran was placed on a 
no salt added diet and followed up on February 26, 1981, at 
which time his blood pressure was 114/80.  Dr. J.K. commented 
that the veteran's blood pressure was significantly different 
on the low salt diet.  The examiner noted that the veteran 
currently had some blood pressure elevation that was 
controlled by a low salt diet.  The examiner further noted 
that the veteran's renal function studies from the claims 
files had been tabulated.  The examiner observed that while 
the veteran was hospitalized in January and February 1983 he 
had a transient rise in BUN and creatinine levels to 40 mg 
percent and 1.7 mg percent respectively.  At the time of his 
discharge from the hospital in February 1983, however, his 
BUN was 22 mg percent and 1.4 mg percent.  The examiner noted 
that the remaining renal function test results from February 
1997 to April 2004 were in the range of 18 to 25 mg percent 
blood urea nitrogen and 1.1 to 1.5 mg percent creatinine.  
The examiner added that the veteran's BUN and creatinine on 
April 24, 2004 when he saw him were almost identical to those 
obtained on January 28, 1983 (22 mg percent versus 23 mg 
percent of BUN and 1.3 mg percent creatinine both dates).  

The examiner therefore concluded that it was still less 
likely than not that the veteran's hypertension was secondary 
to his service-connected renal calculi or any complications 
thereof such as his urethral stricture.  The examiner 
reported that he reviewed his findings with Dr. H.Y., who was 
board certified in nephrology, and Dr. G.P., who was board 
certified in cardiology, and indicated that they agreed with 
his opinion.  

A July 2005 VA cardiac consultation report noted that the 
veteran was "diagnosed to have high blood pressure in 
1953;" however, it was not very high, hence, no medication 
was given.  The examiner (Dr. B.A.) noted an impression of 
long-standing hypertension and stricture urethra.  The 
examiner maintained that the veteran had a long-standing 
history of hypertension, which was diagnosed first in 1952 
while the veteran was in service.  The examiner opined that 
after reviewing the veteran's records, he felt that the 
veteran's hypertension was secondary to his service-connected 
renal calculi or any complications thereof, such as urethral 
stricture.  His blood pressure reading at the examination was 
154/89.  The examiner noted that the veteran's BUN and 
creatinine levels were slightly high but no values were 
reported.   

The September 2005 VA hypertension examination report notes 
the following history of blood pressure readings:  132/92 in 
December 1953; 120/70 in October 1957; 120/60 in January 
1958; 120/90 in January 1962; and 170/100 in August 1990.  On 
current examination, the veteran had blood pressure readings 
of 144/80, 148/80, and 150/88.  The lab test results revealed 
a BUN of 22 and creatinine of 1.5.  The examiner (Dr. K.M. 
from Cardiology) provided diagnoses of hypertension since 
1980 on medical treatment and recurrent renal stones.  From a 
review of the veteran's medical records, the examiner 
observed that the veteran had normal blood pressure during 
his military service except for one isolated blood pressure 
reported finding of 132/92, which happened while the veteran 
had flank pain in December 1953.  The examiner noted that 
subsequent blood pressure readings had been in the normal 
range during the veteran's service career.  The examiner 
related that the veteran was diagnosed and had been treated 
for hypertension since 1980.  The examiner concluded that 
there was no good evidence in support of a clinical diagnosis 
of hypertension during the veteran's military service from 
1948 to 1954.  The examiner opined that it was less likely 
than not that the veteran's hypertension was related to 
symptomatology noted during his military service. 

The September 2005 VA genitourinary examination report shows 
the examiner (Dr. J.D. from Nephrology) discussed the 
veteran's history of nephrolithiasis at length.  The veteran 
reported that he did not have coronary artery disease or 
peripheral vascular disease that he was aware of.  On 
physical examination, his blood pressure was noted as mildly 
elevated at 139/74.  The examiner noted that it was difficult 
to assess exactly when the veteran was diagnosed with 
hypertension on a long-term basis as many of his examinations 
in the 1950s, 1960s, and 1970s were done while he was having 
episodes of nephrolithiasis and the veteran was in intense 
pain.  The examiner observed that it appeared as though the 
veteran began having hypertension without pain in the 1980s.  
The examiner reported that lab data from March 2005 revealed 
a BUN of 22 and creatinine of 1.5 with a normal range of 0.7 
to 1.5 mg per deciliter.  The examiner noted that an x-ray 
performed by Dr. J.T. in March 2004 revealed no evidence of 
obstruction or hydronephrosis.

The examiner commented that she spent a significant amount of 
time reviewing the veteran's chart dating back to the 1950s.  
The examiner noted that the veteran had had numerous episodes 
of hypertension almost all of which were in association with 
intense pain when the veteran was actively passing a stone.  
The examiner addressed the November 2000 VA opinion and Dr. 
C.B.'s opinion.  The examiner observed that while Dr. C.B. 
quoted extensively from Cecil's Textbook of Medicine, his 
background and training were not in urology, nephrology, or 
cardiology.  The examiner reported that the veteran's most 
recent plain film of the abdomen did demonstrate a persistent 
stone but this was nonobstructive.  The examiner maintained 
that the veteran's renal function had remained stable over 
the course of the past several years.  The examiner noted 
that though the veteran had unfortunately suffered long term 
problems with chronic nephrolithiasis and complications to 
include numerous surgeries and the need for chronic 
catheterization, the examiner was unable to draw a definitive 
link between his history of nephrolithiasis and the presence 
of hypertension, which was a common finding in older 
individuals.  

Current VA treatment records dated from December 2004 to 
October 2005 show that the veteran's hypertension was noted 
as stable in September 2005.  He had a blood pressure reading 
of 120/80.  Lab tests revealed a BUN of 29 (5-23) and 
creatinine of 1.4 (.7-1.5).  A clinical dietitian noted that 
the veteran's BUN was above normal limits.  


III.	Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran's currently diagnosed hypertension is either caused 
or aggravated by his service-connected renal colic.  The 
Board must therefore weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
accords greater evidentiary weight to Dr. M.D. (the VA 
examiner who prepared the May 2004 and June 2005 examination 
reports) and Dr. J.D. (the VA examiner who prepared the 
September 2005 examination report)'s unfavorable medical 
opinions than those favorable medical opinions expressed by 
Dr. C.B. and Dr. H.B. for the reasons set forth below.

The medical question presented in this case is complex 
requiring the opinions of physicians who specialize in the 
field of nephrology and cardiology.  Dr. M.D. reported that 
he consulted with Dr. H.Y., who is board certified in 
nephrology, and Dr. G.P., who is board certified in 
cardiology.  Dr. J.D. specializes in nephrology.  Dr. C.B. on 
the other hand is a neuro-radiologist with expertise in 
another field of medicine.  As for Dr. H.B., it appears he 
specializes in "general surgery, trauma, vascular surgery."  
Thus, the opinions expressed by Dr. M.D. and Dr. J.D. are 
entitled to greater deference than those opinions expressed 
by Dr. C.B. and Dr. H.B.

Additionally, Dr. C.B. and Dr. H.B.'s opinions turn on an 
alleged association between complications of renal colic 
resulting in obstructive uropathy and the development of 
essential hypertension.  Dr. M.D., however, specifically 
refutes that the veteran has obstructive uropathy, noting a 
March 1997 cystoscopy that showed urethral stricture and 
occlusive benign prostatic hypertrophy, but the bladder 
mucosa was free of any mucosal lesions, tumors, or 
diverticula.  Dr. M.D. affirmed that the veteran's medical 
records did not show any prolonged periods of unilateral or 
bilateral urethral obstruction.  Dr. J.D. also reported that 
the veteran's most recent plain film of the abdomen did 
demonstrate a persistent stone but noted that this was 
nonobstructive.  Neither Dr. C.B. nor Dr. H.B. examined the 
veteran.  Nor do they direct attention to any medical records 
that show that the veteran has indeed suffered from prolonged 
periods of unilateral or bilateral urethral obstruction.  

Dr. C.B. and Dr. H.B. also reference demonstrated elevated 
creatinine and rennin levels as evidence of renal damage with 
subsequent development of hypertension or aggravation of 
blood pressure.  Dr. M.D., however, reported that he 
tabulated the veteran's renal function studies, noting a rise 
in BUN and creatinine levels in 1983 was only "transient."  
Dr. M.D. further reported on renal function test results from 
February 1997 to April 2004, essentially indicating that the 
range was not abnormal or reflective of a pathology.  Dr. 
J.D. maintained that the veteran's renal function had 
remained stable over the course of the past several years.  
The Board is cognizant of an elevated BUN score in September 
2005 but this finding in and of itself is not evidence of a 
cause and effect relationship between the veteran's 
hypertension and service-connected renal colic in light of 
the opinions expressed by Dr. J.D. and Dr. M.D.  
Incidentally, the elevated BUN score coincided with a normal 
blood pressure reading of 120/80.

There is other evidence of record favorable to the veteran's 
claim, but the Board finds this evidence unpersuasive in 
establishing a cause and effect relationship between the 
veteran's hypertension and his service-connected renal colic.  
While the August 1997 VA treatment record notes that the 
veteran's blood pressure problems were conceivably due to the 
profound effect that the veteran's kidney stones had on his 
renal function, the serum chemistries were normal-which 
further bolsters Dr. M.D. and Dr. J.D.'s findings and 
conclusions.  The examiner also did not have the benefit of a 
review of the veteran's claims files.  While a July 2005 
cardiac consultation report shows Dr. B.A. opined that the 
veteran's hypertension was secondary to his service-connected 
renal calculi or any complications thereof, such as urethral 
stricture, his opinion is conclusory and based in part on an 
inaccurate factual predicate.  Dr. B.A. does not provide a 
rationale for his opinion.  To the extent that his opinion 
may be based on his assertion that the veteran was diagnosed 
with hypertension in 1952 and therefore the veteran's 
hypertension coexisted with his renal stones from service to 
date suggesting a causal relationship, the Board notes that 
the veteran's service medical records are absent any clinical 
findings of hypertension in service.  Rather, the medical 
records show the first indication of a persistent blood 
pressure problem in 1980, and thereafter, he was diagnosed 
with hypertension.  Thus, Dr. B.A.'s opinion is of little 
probative value as it is based on an inaccurate factual 
predicate.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).

The Board concludes that Dr. M.D. and Dr. J.D. have opined 
that it was less likely than not that the veteran's service-
connected renal colic or any complications thereof such as 
his urethral stricture caused or aggravated his essential 
hypertension.  Their opinions are based on a review of the 
veteran's claims files and examination of the veteran as well 
as supported by a rationale and found to be persuasive when 
considered with the rest of the evidence of record.  
Consequently, the Board finds their opinions dispositive on 
the medical question of whether the veteran's currently 
diagnosed hypertension is caused or aggravated by his 
service-connected renal colic.  Accordingly, the Board finds 
that service connection is not warranted for hypertension 
with history of myocardial infarction as secondary to 
service-connected disability of renal colic.

Service connection will also be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service incurrence will be presumed for 
certain chronic diseases, including hypertension, if 
manifested to a compensable degree within one year following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  

There are similarly conflicting medical opinions of record 
with regard to the matter of whether the veteran's currently 
diagnosed hypertension is etiologically related to any 
symptomatology documented during service.  The service 
medical records document a blood pressure reading of 132/92 
in December 1953 during an episode in which the veteran was 
in distress with left flank pain.  Dr. C.B. maintained that 
the veteran clearly had hypertension during service in 
December 1953, and Dr. H.B. indicated that the veteran's 
hypertension was mild but present as early as in 1953.  Dr. 
M.D., however, opined that it was less likely than not that 
the veteran's essential hypertension was related to any 
complaints and findings documented in service.  Dr. M.D. 
explained that a single elevated blood pressure could not be 
construed to represent chronic hypertension but rather a 
blood pressure response to the pain.  As previously 
discussed, Dr. M.D.'s opinion is based on a consultation with 
a cardiologist.  Dr. K.M., a cardiologist, similarly opined 
that it was less likely than not that the veteran's 
hypertension was related to the symptomatology noted in the 
service medical records.  Dr. K.M. observed that the blood 
pressure reading of 132/92 in December 1953 was isolated as 
subsequent blood pressure readings were in the normal range 
during the veteran's service.  Dr. K.M. maintained that there 
was no good evidence in support of a clinical diagnosis of 
hypertension during the veteran's military service.  The 
Board also recognizes that under VA's schedule of ratings for 
the cardiovascular system, hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2006).  The Board accords greater evidentiary weight to Dr. 
M.D. and Dr. K.M.'s opinions than those opinions expressed by 
Dr. C.B. and Dr. H.B. because the former physicians' opinions 
are based in medical expertise in the field of cardiology.  
Also, the opinions are found to be persuasive when considered 
with the rest of the evidence of record and are consistent 
with VA's ratings schedule.  

Consequently, the Board finds Dr. M.D. and Dr. K.M.'s 
opinions dispositive on the medical question of whether the 
veteran's currently diagnosed hypertension is related to any 
symptomatology documented during service.  In addition, the 
Board observes that there is no medical evidence of 
hypertension to a compensable degree during the statutory 
one-year presumptive period following the veteran's discharge 
from service in January 1954.  Accordingly, the Board finds 
that service connection is not warranted for hypertension on 
a direct or presumptive basis.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension with history of 
myocardial infarction, including as secondary to service-
connected disability of renal colic is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


